Exhibit 10.9

PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT


This Performance-Based Restricted Stock Unit Agreement (this “Agreement”) is
made and entered into as of the      day of         ,      (the “Grant Date”) by
and between LKQ Corporation, a Delaware corporation (the “Company”), and
__________________ (the “Key Person”).


Recitals


The Board of Directors of the Company is of the opinion that the interests of
the Company will be advanced by encouraging certain persons affiliated with the
Company, upon whose judgment, initiative and efforts the Company is largely
dependent for the successful conduct of the Company’s business, to acquire or
increase their proprietary interest in the Company, thus providing them with a
more direct stake in its welfare and assuring a closer identification of their
interests with those of the Company.


The Board of Directors of the Company is of the opinion that the Key Person is
such a person.


The Company desires to grant performance-based restricted stock units to the Key
Person, and the Key Person desires to accept such grant, all on the terms and
subject to the conditions set forth in this Agreement and set forth in the
Company’s 1998 Equity Incentive Plan (the “Plan”). Any capitalized term used
herein that is not defined shall have the meaning of such term set forth in the
Plan.


Covenants


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:




1. Grant of Performance Units. The Company hereby grants to the Key Person and
the Key Person hereby accepts from the Company ____________ performance-based
restricted stock units (“Performance Units”), on the terms and subject to the
conditions set forth herein and in the Plan (the “Award”).


2. Representation of the Key Person. The Key Person hereby represents and
warrants that the Key Person has been provided a copy of the Plan (which is also
filed publicly) and a prospectus describing the material terms of the Plan, and
is accepting the Performance Units with full knowledge of and subject to the
restrictions contained in this Agreement and the Plan.


3. Vesting. The Award shall be subject to two vesting conditions, each of which
must be satisfied: (a) time-based vesting equal to _____ of the number of
Performance Units subject to the award (rounded to the nearest whole share) on
_____________ and on each six-month anniversary of _____________ (unless such
date shall be a day on which the U.S. stock exchanges are closed, in which case
the vesting date shall be extended to the next succeeding business day); and (b)
a performance-based condition of written certification by the Compensation
Committee of the Board of Directors of the Company of positive fully-diluted
earnings per share of the Company (subject to adjustment for certain
extraordinary items) for any of the first five fiscal years ending after the
grant date.  If and when the performance-based condition is met, all Performance
Units that had previously met the time-based vesting condition will vest
immediately and the remaining Performance Units will vest according to the
remaining schedule of the time-based condition.  If the performance-based
condition is not met, all Performance Units will be forfeited. Within 30 days of
vesting, each Performance Unit shall automatically be converted into one share
of common stock of the Company. For purposes of determining the EPS of the
Company in any particular fiscal year, the EPS shall be increased to the extent
that EPS was reduced in accordance with generally accepted accounting principles
(“GAAP”) by objectively determinable amounts due to:


1. A change in accounting policy or GAAP;
2. Dispositions of assets or businesses;
3. Asset impairments;
4. Amounts incurred in connection with any financing;
5. Losses on interest rate swaps resulting from mark to market
adjustments or discontinuing hedges;
6. Board approved restructuring or similar charges including but not
limited to charges in conjunction with or in anticipation of an
acquisition;
7. Losses related to environmental, legal, product liability or other




--------------------------------------------------------------------------------



contingencies;
8. Changes in tax laws;
9. Changes in contingent purchase price liabilities;
10. Losses from discontinued operations; and
11. Other extraordinary, unusual or infrequently occurring items as
disclosed in the Company's financial statements or filings under the
Securities Exchange Act of 1934.




4. Termination of Relationship. In the event a Key Person’s employment,
consulting arrangement or other affiliation with the Company and/or its
Subsidiaries is terminated for any reason other than death or Disability, all
Performance Units of such Key Person that are unvested at the date of
termination shall be forfeited to the Company. In the event the Key Person’s
employment, consulting arrangement or other affiliation with the Company and/or
its Subsidiaries is terminated due to death or Disability, all Performance Units
of such Key Person shall immediately become fully vested on the date of
termination and all restrictions shall lapse.


5.    Change of Control. In the event of a Change of Control occurring after the
Grant Date, the Change of Control provisions of Article 14 of the Plan shall
apply to the RSUs.


6. Non-Transferability of Performance Units. Except as expressly provided in the
Plan or this Agreement, Performance Units may not be sold, assigned,
transferred, pledged or otherwise disposed of, shall not be assignable by
operation of law, and shall not be subject to execution, attachment or similar
process, except by will or the laws of descent and distribution. Any attempted
sale, assignment, transfer, pledge or other disposition of any Performance Unit
prior to vesting shall be null and void and without effect.


7. Taxes. The Key Person shall be responsible for taxes due upon the vesting of
any Performance Unit granted hereunder and upon any later transfer by the Key
Person of any share of common stock of the Company received upon the vesting of
a Performance Unit.


8. Payroll Authorization.  In the event that the Key Person does not make an
arrangement acceptable to the Company to pay to the Company the tax withholding
obligation due upon vesting of a Performance Unit or in the event that the Key
Person does not pay the entire tax withholding obligation due upon vesting of a
Performance Unit, the Key Person authorizes the Company to collect the amount
due through a payroll withholding or to direct a broker to sell a sufficient
number of the Key Person’s shares of common stock of the Company to satisfy such
obligation (and any related brokerage fees) and to remit to the Company from the
proceeds of sale the amount due.  In the event that the Key Person pays more
than the tax withholding obligation due upon vesting of a Performance Unit, the
Key Person authorizes the Company to return the excess payment through the Key
Person’s payroll.




9. No Rights as a Stockholder. Prior to the vesting of any Performance Unit, the
Key Person has no rights with respect to the shares of common stock issuable to
the Key Person upon such vesting, shall not be treated as a stockholder, and
shall not have any voting rights or the right to receive any dividends with
respect to the Performance Unit or the underlying share of common stock.


10. Notices. Any notices required or permitted hereunder shall be sent using any
means (including personal delivery, courier, messenger service, facsimile
transmission or electronic transmission), if to the Key Person, at the address
set forth below or such other address as the Key Person may designate in writing
to the Company, or to the Key Person’s home address if no other address has been
provided to the Company and, if to the Company, at the address of its
headquarters in Chicago, Attention: General Counsel, or such other address as
the Company may designate in writing to the Key Person. Such notice shall be
deemed duly given when it is actually received by the party for whom it was
intended.


11. Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.


12. Amendment or Termination. This Agreement may not be amended or terminated
unless such amendment or termination is in writing and duly executed by each of
the parties hereto.


13. Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the



--------------------------------------------------------------------------------



Company, its successors and assigns, and the Key Person and the Key Person’s
executors, administrators, personal representatives and heirs. In the event that
any part of this Agreement shall be held to be invalid or unenforceable, the
remaining parts hereof shall nevertheless continue to be valid and enforceable
as though the invalid portions were not a part hereof.


14. Entire Agreement. This Agreement contains the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, discussions and understandings relating to such subject
matter; provided, however, the parties acknowledge that the Confidentiality,
Non-Competition and Non-Solicitation Agreement entered into between the parties
hereto on the date hereof is not superseded by this Agreement and is an
obligation of the parties hereto in addition to Section 17 hereof.


15. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to principles and provisions thereof relating to conflict or choice of
laws. Any and all actions concerning any dispute arising hereunder shall be
filed and maintained only in a state or federal court sitting in the County of
Cook, State of Illinois. The parties specifically consent and submit to the
jurisdiction of such court.


16. Incorporation of Terms of Plan. The terms of the Plan are incorporated
herein by reference and the Key Person’s rights hereunder are subject to the
terms of the Plan to the extent they are inconsistent with or in addition to the
terms set forth herein. The Key Person hereby agrees to comply with all
requirements of the Plan.


17. Non-Competition and Confidentiality. (a) Notwithstanding any provision to
the contrary set forth elsewhere herein, the Performance Units, the shares of
common stock of the Company underlying the Performance Units, or any proceeds
received by the Key Person upon the sale of shares of common stock of the
Company underlying the Performance Units shall be forfeited by the Key Person to
the Company without any consideration therefore, if the Key Person is not in
compliance, at any time during the period commencing on the Grant Date and
ending nine months following the termination of the Key Person’s affiliation
with the Company and/or its Subsidiaries, with all applicable provisions of the
Plan and with the following conditions:




(i)    the Key Person shall not directly or indirectly (1) be employed by,
engage or have any interest in any business which is or becomes competitive with
the Company or its Subsidiaries or is or becomes otherwise prejudicial to or in
conflict with the interests of the Company or its Subsidiaries, (2) induce any
customer of the Company or its Subsidiaries to patronize such competitive
business or otherwise request or advise any such customer to withdraw, curtail
or cancel any of its business with the Company or its Subsidiaries, or (3)
solicit for employment any person employed by the Company or its Subsidiaries or
hire any person who was employed by the Company or its subsidiaries at any time
within nine months of such hire; provided, however, that this restriction shall
not prevent the Key Person from acquiring and holding up to two percent of the
outstanding shares of capital stock of any corporation which is or becomes
competitive with the Company or is or becomes otherwise prejudicial to or in
conflict with the interests of the Company if such shares are available to the
general public on a national securities exchange or in the over-the-counter
market; and


(ii)    the Key Person shall not use or disclose, except for the sole benefit of
or with the written consent of the Company, any confidential information
relating to the business, processes or products of the Company. Nothing in this
Agreement, however, prohibits Employee from reporting violations of law or
regulation to any government agency, or cooperating with the EEOC, the
Securities and Exchange Commission, the Department of Justice, or any other
government agency.


(b)    The Company shall notify in writing the Key Person of any violation by
the Key Person of this Section 16. The forfeiture shall be effective as of the
date of the occurrence of any of the activities set forth in (a) above. If the
shares of common stock of the Company underlying the Performance Units have been
sold, the Key Person shall promptly pay to the Company the amount of the
proceeds from such sale. The Key Person hereby consents to a deduction from any
amounts owed by the Company to the Key Person from time to time (including
amounts owed as wages or other compensation, fringe benefits or vacation pay) to
the extent of the amounts owed by the Key Person to the Company under this
Section 16. Whether or not the Company elects to make any set-off in whole or in
part, the Key Person agrees to timely pay any amounts due under this Section 16.
In addition, the Company shall be entitled to injunctive relief for any
violation by the Key Person of this Section 16.
18. Hedging Positions.  The Key Person agrees that, at any time during the
period commencing on the date



--------------------------------------------------------------------------------



of this Agreement and ending when the Award is fully vested or the Performance
Unites are forfeited, the Key Person shall not (i) directly or indirectly sell
any equity security of the Company if the Key Person does not own the security
sold, or if owning the security, does not deliver it against such sale within 20
days thereafter; or (ii) establish a derivative security position with respect
to any equity security of the Company that increases in value as the value of
the underlying equity decreases (including but not limited to a long put option
and a short call option position) with securities underlying the position
exceeding the underlying securities otherwise owned by the Key Person.  In the
event the Key Person violates this provision, the Company shall have the right
to cancel the Award.


19. Code Section 409A. Code Section 409A. The RSUs are intended to be exempt
from (or in the alternative to comply with) Code Section 409A. This Agreement
will be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A, consistent with Section
18.6 of the Plan.


20. Clawback. The Award and all amounts and benefits received or outstanding
under the Plan shall be subject to potential clawback, cancellation, recoupment,
rescission, payback, reduction or other similar action in accordance with the
terms and conditions of any applicable Company clawback or similar policy or any
applicable law related to such actions, as may be in effect from time to time.
The Key Person’s acceptance of the Award constitutes the Key Person’s
acknowledgement of and consent to the Company’s application, implementation and
enforcement of any applicable Company clawback or similar policy that may apply
to the Key Person, whether adopted before or after the Grant Date, and any
provision of applicable law relating to clawback, cancellation, recoupment,
rescission, payback or reduction of compensation, and the Key Person’s agreement
that the Company may take such actions as may be necessary to effectuate any
such policy or applicable law, without further consideration or action.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.


 
 
 
 
 
 
 
LKQ CORPORATION
 
 
KEY PERSON
 
 
 
 
 
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 






